Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 1 of 34




            EXHIBIT 1-C




                                                                App. 065
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 2 of 34



        Case 1:17-cv-00102-DLH-CSM Document 57 Filed 06/12/18 Page 1 of 6



  David E. Harris
  SICO HOELSCHER HARRIS LLP
  802 N. Carancahua, Suite 900
  Corpus Christi, Texas 78401
  Phone: (361) 653-3300
  Fax: (361) 653-3333
  dharris@shhlaw.com

  Louie J. Cook
  SICO HOELSCHER HARRIS LLP
  802 N. Carancahua, Suite 900
  Corpus Christi, Texas 78401
  Phone: (361) 653-3300
  Fax: (361) 653-3333
  lcook@shhlaw.com

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 WESTERN DIVISION


  MARY STASSINOS AND RYANN STASSINOS,         )
  AS HEIRS AT LAW OF JOHN H. STASSINOS,       )   Civil Action No. 17-cv-00138
  DECEASED, AND AS CO-ADMINISTRATORS          )
  OF THE ESTATE OF JOHN H. STASSINOS,         )
                                              )
        Plaintiffs,                           )
                                              )
                vs.                           )

  XTO ENERGY, INC.;                           )
  BADLANDS CONSULTING, LLC;                   )
  THOMAS JONES, PETROLEUM EXPERIENCE,         )
  INC.; ALLAN KOLDEN; WEATHERFORD             )
  INTERNATIONAL, LLC; WEATHERFORD             )
  U.S., L.P.; AND KLX ENERGY SERVICES, INC.   )
                                              )
        Defendants                            )

  _________________________________________       ______________________________

  RICHARD CHADWICK MAHEU;                     )
  JANIE WILLIAMS; JOSEPH C. GUILLEN;          )
  AND COURTNEY MANN,                          )
                                              )   Civil Action No. 1:17-CV-102
                                              )

                                        1




                                                                                 App. 066
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 3 of 34



        Case 1:17-cv-00102-DLH-CSM Document 57 Filed 06/12/18 Page 2 of 6



  vs.                                                   )
                                                        )
  XTO ENERGY, INC.;                                     )
  BADLANDS CONSULTING, LLC;                             )
  PETROLEUM EXPERIENCE, INC.;                           )
  KLX ENERGY SERVICES, LLC;                             )
  WEATHERFORD INTERNATIONAL, LLC;                       )
  WEATHERFORD U.S., L.P.;                               )
  MISSOURI BASIN WELL SERVICE, INC.,                    )
  d/b/a MBIENERGY SERVICES and d/b/a                    )
  YANKEECONSULTING, LLC;                                )
  ALLAN KOLDEN, THOMAS JONES,                           )
  AND CARSON DOKKEN,                                    )
                                                        )
         Defendants                                     )
                                                        )
  And                                                   )
                                                        )
  DANIEL PAVON; AND ANA PAVON                           )
                                                        )
         Intervenors                                    )
                                                        )
         vs.                                            )
                                                        )
  XTO ENERGY, INC.; KLX ENERGY                          )
  HOLDINGS, LLC AND                                     )
  KLX ENERGY SERVICES, LLC                              )
                                                        )
          Defendants.                                   )

                 DANIEL AND ANA PAVON’S MOTION IN INTERVENTION

         Daniel and Ana Pavon, collectively referred to as “the Pavon Family” hereby moves this

  Court for leave to intervene into this action pursuant to Federal Rule of Civil Procedure 24(b).

  As grounds therefore, the Pavon Family states as follows:

  1.    Federal Rule of Civil Procedure 24(b) provides for permissive intervention when the

  applicant shows the following elements: (a) the intervention will not unduly delay or prejudice

  the adjudication of the original parties’ rights; (b) an independent ground for jurisdiction; (c) the

  applicant’s claim or defense shares common questions of law or fact with the main suit. See


                                                   2




                                                                                                    App. 067
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 4 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57 Filed 06/12/18 Page 3 of 6



  Perry v. Schwarzenegger, 630 F.3d 898, 905 (9th Cir. 2011). Moreover, along with a Motion in

  Intervention, the intervenor is required to file and serve the pleading which it seeks to intervene.

  U.S. v. Metropolitan St. Louis Sewer Dist., 569 F.3d 829, 834 (8th Cir. 2009).

  2.    The Pavon Family’s Motion to Intervene is timely because intervention by the Pavon

  Family was filed as soon as practical once The Pavon Family’s claims were dismissed on forum

  non conveniens grounds from Harris County, Texas on May 17, 2018 by the First Court of

  Appeals, Houston. This dismissal took place after approximately a year and a half of litigation in

  Harris County, Texas and only six months before the parties’ trial setting in November of 2018.

  XTO Energy, Inc. and KLX Energy Services, LLC recommended in their briefing that North

  Dakota was an alternative forum. The Supreme Court has emphasized that “[t]imeliness is to be

  determined from all the circumstances.” NAACP v. New York, 413 U.S. 345, 366 (1973). The

  Fifth Circuit has also recognized that the requirement of timeliness “must have accommodating

  flexibility toward both the court and the litigants if it is to be successfully employed to regulate

  intervention in the interest of justice.” U.S. Army Corps of Engineers, 302 F.3d at 1259 (citing

  McDonald v. E.J. Lavino Co., 430 F.2d 1065, 1074 (5th Cir. 1970). Here, the Pavon Family was

  successfully litigating their lawsuit until its dismissal on forum non convienens. Given the

  circumstances, The Pavon Family’s re-filing within less than thirty days of dismissal from Harris

  County is timely.

   3.   The Pavon Family’s intervention will not create any delay. The Pavon Family was

   prepared for trial for November of 2018, six months before the May 2019 trial setting in the

   current action. The Pavon Family had already designated experts, filed numerous motions to

   compel, responded to summary judgments, as well as taken twenty-eight depositions. At each of

   these depositions, KLX Energy and XTO were represented by the same Counsel that represents



                                                   3




                                                                                                   App. 068
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 5 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57 Filed 06/12/18 Page 4 of 6



   KLX and XTO in the current action. The Pavon Family moreover is not joining any additional

   defendants to this action. Thus, intervention by the Pavon Family at this juncture will not

   prejudice the existing parties.

   4.   The Pavon Family satisfies the requirements for permissive intervention under Federal

   Rule of Civil Procedure 24(b)(2) because its’ claims against the defendants in the current action

   have questions of fact in common with the claims and facts at issue in the main action. See Fed.

   R.Civ. P. 24(b)(2). Specifically, the Pavon Family’s claims arise from the June 18, 2016 flash-

   fire that severely injured Richard Chadwick Maheu. The claims by Maheu and Pavon both

   center around XTO Energy, Inc.’s decision not to kill the well once a downhole problem was

   identified and how that failure led to both Maheu and Pavon’s life-changing injuries.

   5.   The Pavon Family has reviewed the Joint Motion to Amend Scheduling and Discovery

   Plan for Consolidated Cases that was filed on June 6, 2018 and LV in agreement with this

   motion.

   6.   Pursuant to the local rules, counsel for the Pavon Family conferred with counsel for the

   defendants and Plaintiffs. All parties consent to the Pavon Families intervention.

   7.   For the foregoing reasons, the Court should grant the Pavon Family’s motion to intervene

   in Civil Action No. 1:17-CV-102 permissively pursuant to Rule 24(b) of the Federal Rules of

   Civil Procedure.

                                               Respectfully submitted,
                                        By:    /s/ David E. Harris
                                               David E. Harris
                                               dharris@shhlaw.com
                                               Louie J. Cook
                                               lcook@shhlaw.com
                                               pledezma@shhlaw.com
                                               SICO HOELSCHER HARRIS LLP
                                               802 N. Carancahua, Suite 900
                                               Corpus Christi, Texas 78401

                                                  4




                                                                                                 App. 069
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 6 of 34



        Case 1:17-cv-00102-DLH-CSM Document 57 Filed 06/12/18 Page 5 of 6



                                              Phone: 361-653-3300
                                              Fax: 361-653-3333

                                              ATTORNEYS FOR THE PAVON FAMILY



                                  CERTIFICATE OF SERVICE

  I hereby certify that on June  2018 a true and correct copy of the foregoing has been served
  by the Notice of Electronic Filing, and was electronically filed with the Clerk of the Court via
  the CM/ECF system, which generates a notice of filing to the following:

  Reagan M. Brown                                    David S. Maring
  Norton Rose Fulbright US LLP                       Maring Williams Law Office
  1301 McKinney St., Suite 5100                      1661 Capitol Way, Suite 103LL
  Houston, Texas 77010-3095                          Bismarck, ND 58501
  Reagan.brown@nortonrosefulbright.com               dmaring@maringlaw.com

  Courtney Presthus                                  James E. Fitzgerald
  Nick Grant                                         Michael J. Fitzgerald
  Ebeltoft Sickler                                   The Fiztgerald Law Firm
  2272 8th Street West                               2108 Warren Ave.
  Dickinson, North Dakota 58601                      Cheyenne, WY 82001
  pmorowski@ndlaw.com                                lawyers@fitzgeraldlaw.com
  cpresthus@ndlaw.com
                                                     Joe Teig
  Ryan Shaffer                                       Holland & Hart LLP
  Robert L. Stepans                                  25 South Willow Street, Suite 200
  Meyer, Shaffer & Stepans, PLLP                     PO Box 68
  430 Ryman Street                                   Jackson, WY 83001
  Missoula, MT 59802                                 jteig@hollandhart.com
  ryan@mss-lawfirm.com
  rob@mss-lawfirm.com                                Todd Koebele
                                                     Roland John Wells, III
  Richard H. Honaker                                 HKM
  Honaker Law Offices, LC                            30 E. 7th Street, Suite 3200
  PO Box 366                                         St. Paul, MN 55101
  Rock Springs, WY 82901                             tkoebele@murnane.com
  rhonaker@wyoming.com                               jwells@hkmlawgroup.com

  Jessica Schmidt
  Holland & Hart LLP
  555 17th Street, Suite 3200
  Denver, CO 80202
  jmschmidt@hollandhart.com

                                                 5




                                                                                               App. 070
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 7 of 34



        Case 1:17-cv-00102-DLH-CSM Document 57 Filed 06/12/18 Page 6 of 6



  Paul R. Sanderson
  William Behrmann
  Evenson Sanderson, PC
  1100 College Dr., Suite 5
  Bismarck, ND 58501
  psanderson@esattorneys.com
  wbehrmann@esattorneys.com

  Jeffrey Davis
  Mary Elizondo Frazier
  Gardere Wynne Sewell, L.L.P.
  1000 Louisiana, Suite 2000
  Houston, Texas 77002
  jdavis@gardere.com
  mfrazier@gardere.com

  Jason R. Vendsel
  McGee, Hankla & Backes
  2400 E. Burdick Expwy. Ste. 100
  PO Box 998
  Minot, ND 58702
  jvendsel@mcgeelaw.com


  /s/ Louie J. Cook




                                        6




                                                                            App. 071
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 8 of 34



       Case 1:17-cv-00102-DLH-CSM Document 57-1 Filed 06/12/18 Page 1 of 6



  David E. Harris
  SICO HOELSCHER HARRIS LLP
  802 N. Carancahua, Suite 900
  Corpus Christi, Texas 78401
  Phone: (361) 653-3300
  Fax: (361) 653-3333
  dharris@shhlaw.com

  Louie J. Cook
  SICO HOELSCHER HARRIS LLP
  802 N. Carancahua, Suite 900
  Corpus Christi, Texas 78401
  Phone: (361) 653-3300
  Fax: (361) 653-3333
  lcook@shhlaw.com

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 WESTERN DIVISION


  MARY STASSINOS AND RYANN STASSINOS,         )
  AS HEIRS AT LAW OF JOHN H. STASSINOS,       )   Civil Action No. 17-cv-00138
  DECEASED, AND AS CO-ADMINISTRATORS          )
  OF THE ESTATE OF JOHN H. STASSINOS,         )
                                              )
        Plaintiffs,                           )
                                              )
                vs.                           )

  XTO ENERGY, INC.;                           )
  BADLANDS CONSULTING, LLC;                   )
  THOMAS JONES, PETROLEUM EXPERIENCE,         )
  INC.; ALLAN KOLDEN; WEATHERFORD             )
  INTERNATIONAL, LLC; WEATHERFORD             )
  U.S., L.P.; AND KLX ENERGY SERVICES, INC.   )
                                              )
        Defendants                            )

  _________________________________________       ______________________________

  RICHARD CHADWICK MAHEU;                     )
  JANIE WILLIAMS; JOSEPH C. GUILLEN;          )
  AND COURTNEY MANN,                          )
                                              )   Civil Action No. 1:17-CV-102
                                              )

                                        1




                                                                                 App. 072
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 9 of 34



        Case 1:17-cv-00102-DLH-CSM Document 57-1 Filed 06/12/18 Page 2 of 6



  vs.                                                   )
                                                        )
  XTO ENERGY, INC.;                                     )
  BADLANDS CONSULTING, LLC;                             )
  PETROLEUM EXPERIENCE, INC.;                           )
  KLX ENERGY SERVICES, LLC;                             )
  WEATHERFORD INTERNATIONAL, LLC;                       )
  WEATHERFORD U.S., L.P.;                               )
  MISSOURI BASIN WELL SERVICE, INC.,                    )
  d/b/a MBIENERGY SERVICES and d/b/a                    )
  YANKEECONSULTING, LLC;                                )
  ALLAN KOLDEN, THOMAS JONES,                           )
  AND CARSON DOKKEN,                                    )
                                                        )
         Defendants                                     )
                                                        )
  And                                                   )
                                                        )
  DANIEL PAVON; AND ANA PAVON                           )
                                                        )
         Intervenors                                    )
                                                        )
         vs.                                            )
                                                        )
  XTO ENERGY, INC.; KLX ENERGY                          )
  HOLDINGS, LLC AND                                     )
  KLX ENERGY SERVICES, LLC                              )
                                                        )
          Defendants.                                   )


  DANIEL AND ANA PAVON’S MEMORANDUM IN SUPPORT OF THEIR MOTION IN
                           INTERVENTION

         Daniel and Ana Pavon, collectively referred to as “the Pavon Family” hereby moves this

  Court for leave to intervene into this action pursuant to Federal Rule of Civil Procedure 24(b).

  As grounds therefore, the Pavon Family states as follows:

  1.    Federal Rule of Civil Procedure 24(b) provides for permissive intervention when the

  applicant shows the following elements: (a) the intervention will not unduly delay or prejudice

  the adjudication of the original parties’ rights; (b) an independent ground for jurisdiction; (c) the



                                                   2




                                                                                                    App. 073
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 10 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-1 Filed 06/12/18 Page 3 of 6



   applicant’s claim or defense shares common questions of law or fact with the main suit. See

   Perry v. Schwarzenegger, 630 F.3d 898, 905 (9th Cir. 2011). Moreover, along with a Motion in

   Intervention, the intervenor is required to file and serve the pleading which it seeks to intervene.

   U.S. v. Metropolitan St. Louis Sewer Dist., 569 F.3d 829, 834 (8th Cir. 2009).

   2.    Attached to the motion in intervention as Exhibit 1 is the Pavon Family’s Plea in

   Intervention which it seeks to intervene in the current action.

                                ARGUMENTS AND AUTHORITIES

   A.     The Pavon Family’s Motion is Timely

   3.    The Pavon Family’s Motion to Intervene is timely because intervention by the Pavon

   Family was filed as soon as practical once the Pavon Family’s claims were dismissed on forum

   non conveniens grounds from Harris County, Texas on May 17, 2018 by the First Court of

   Appeals, Houston. This dismissal took place after approximately a year and a half of litigation in

   Harris County, Texas and only six months before the parties’ trial setting in November of 2018.

   XTO Energy, Inc. and KLX Energy Services, LLC recommended in their briefing that North

   Dakota was an alternative forum. The Supreme Court has emphasized that “[t]imeliness is to be

   determined from all the circumstances.” NAACP v. New York, 413 U.S. 345, 366 (1973). The

   Fifth Circuit has also recognized that the requirement of timeliness “must have accommodating

   flexibility toward both the court and the litigants if it is to be successfully employed to regulate

   intervention in the interest of justice.” U.S. Army Corps of Engineers, 302 F.3d at 1259 (citing

   McDonald v. E.J. Lavino Co., 430 F.2d 1065, 1074 (5th Cir. 1970). Here, the Pavon Family was

   successfully litigating their lawsuit until its dismissal on forum non convienens. Given the

   circumstances, the Pavon Family’s re-filing within less than thirty days of dismissal from Harris

   County is timely.



                                                    3




                                                                                                    App. 074
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 11 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-1 Filed 06/12/18 Page 4 of 6



   B.     The Pavon Family’s Intervention will not Create any Delay.

   4.     The Pavon Family’s intervention will not create any delay. The Pavon Family was

   prepared for trial for November of 2018, six months before the May 2019 trial setting in the

   current action. The Pavon Family had already designated experts, filed numerous motions to

   compel, responded to summary judgments, as well as taken twenty-eight depositions. At each of

   these depositions, KLX Energy and XTO were represented by the same Counsel that represents

   KLX and XTO in the current action. The Pavon Family moreover is not joining any additional

   defendants to this action. Thus, intervention by the Pavon Family at this juncture will not

   prejudice the existing parties.

   C.     The Pavon Family Shares Common Questions of Fact With the Current
          Action.

   5.    The Pavon Family satisfies the requirements for permissive intervention under Federal

   Rule of Civil Procedure 24(b)(2) because its’ claims against the defendants in the current action

   have questions of fact in common with the claims and facts at issue in the main action. See Fed.

   R. Civ. P. 24(b)(2). Specifically, the Pavon Family’s claims arise from the June 18, 2016 flash-

   fire that severely injured Richard Chadwick Maheu. The claims by Maheu and Pavon both

   center around XTO Energy, Inc.’s decision not to kill the well once a downhole problem was

   identified and how that failure led to both Maheu and Pavon’s life-changing injuries.

   6.    Pursuant to the local rules, counsel for the Pavon Family conferred with counsel for the

   defendants and Plaintiffs. All parties consent to the Pavon Families intervention.

                                       I.    CONCLUSION

          For the foregoing reasons, the Court should grant the Pavon Family’s motion to intervene

   in Civil Action No. 1:17-CV-102 permissively pursuant to Rule 24(b) of the Federal Rules of

   Civil Procedure.

                                                  4




                                                                                                 App. 075
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 12 of 34



        Case 1:17-cv-00102-DLH-CSM Document 57-1 Filed 06/12/18 Page 5 of 6



                                               Respectfully submitted,
                                       By:     /s/ David E. Harris
                                               David E. Harris
                                               dharris@shhlaw.com
                                               Louie J. Cook
                                               lcook@shhlaw.com
                                               pledezma@shhlaw.com
                                               SICO HOELSCHER HARRIS LLP
                                               802 N. Carancahua, Suite 900
                                               Corpus Christi, Texas 78401
                                               Phone: 361-653-3300
                                               Fax: 361-653-3333

                                               ATTORNEYS FOR THE PAVON FAMILY



                                   CERTIFICATE OF SERVICE
   I hereby certify that on June  2018 a true and correct copy of the foregoing has been served
   by the Notice of Electronic Filing, and was electronically filed with the Clerk of the Court via
   the CM/ECF system, which generates a notice of filing to the following:

   Reagan M. Brown                                    Richard H. Honaker
   Norton Rose Fulbright US LLP                       Honaker Law Offices, LC
   1301 McKinney St., Suite 5100                      PO Box 366
   Houston, Texas 77010-3095                          Rock Springs, WY 82901
   Reagan.brown@nortonrosefulbright.com               rhonaker@wyoming.com

   Courtney Presthus                                  Jessica Schmidt
   Nick Grant                                         Holland & Hart LLP
   Ebeltoft Sickler                                   555 17th Street, Suite 3200
   2272 8th Street West                               Denver, CO 80202
   Dickinson, North Dakota 58601                      jmschmidt@hollandhart.com
   pmorowski@ndlaw.com
   cpresthus@ndlaw.com                                David S. Maring
                                                      Maring Williams Law Office
   Ryan Shaffer                                       1661 Capitol Way, Suite 103LL
   Robert L. Stepans                                  Bismarck, ND 58501
   Meyer, Shaffer & Stepans, PLLP                     dmaring@maringlaw.com
   430 Ryman Street
   Missoula, MT 59802                                 James E. Fitzgerald
   ryan@mss-lawfirm.com                               Michael J. Fitzgerald
   rob@mss-lawfirm.com                                The Fiztgerald Law Firm
                                                      2108 Warren Ave.
                                                      Cheyenne, WY 82001
                                                      lawyers@fitzgeraldlaw.com

                                                  5




                                                                                                App. 076
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 13 of 34



        Case 1:17-cv-00102-DLH-CSM Document 57-1 Filed 06/12/18 Page 6 of 6




   Joe Teig
   Holland & Hart LLP
   25 South Willow Street, Suite 200
   PO Box 68
   Jackson, WY 83001
   jteig@hollandhart.com

   Todd Koebele
   Roland John Wells, III
   HKM
   30 E. 7th Street, Suite 3200
   St. Paul, MN 55101
   tkoebele@murnane.com
   jwells@hkmlawgroup.com

   Paul R. Sanderson
   William Behrmann
   Evenson Sanderson, PC
   1100 College Dr., Suite 5
   Bismarck, ND 58501
   psanderson@esattorneys.com
   wbehrmann@esattorneys.com

   Jeffrey Davis
   Mary Elizondo Frazier
   Gardere Wynne Sewell, L.L.P.
   1000 Louisiana, Suite 2000
   Houston, Texas 77002
   jdavis@gardere.com
   mfrazier@gardere.com

   Jason R. Vendsel
   McGee, Hankla & Backes
   2400 E. Burdick Expwy. Ste. 100
   PO Box 998
   Minot, ND 58702
   jvendsel@mcgeelaw.com


   /s/ Louie J. Cook




                                         6




                                                                              App. 077
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 14 of 34



       Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 1 of 21



   David E. Harris
   SICO HOELSCHER HARRIS LLP
   802 N. Carancahua, Suite 900
   Corpus Christi, Texas 78401
   Phone: (361) 653-3300
   Fax: (361) 653-3333
   dharris@shhlaw.com

   Louie J. Cook
   SICO HOELSCHER HARRIS LLP
   802 N. Carancahua, Suite 900
   Corpus Christi, Texas 78401
   Phone: (361) 653-3300
   Fax: (361) 653-3333
   lcook@shhlaw.com

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA
                                  WESTERN DIVISION


   MARY STASSINOS AND RYANN STASSINOS,         )
   AS HEIRS AT LAW OF JOHN H. STASSINOS,       )   Civil Action No. 17-cv-00138
   DECEASED, AND AS CO-ADMINISTRATORS          )
   OF THE ESTATE OF JOHN H. STASSINOS,         )
                                               )
         Plaintiffs,                           )
                                               )
                 vs.                           )

   XTO ENERGY, INC.;                           )
   BADLANDS CONSULTING, LLC;                   )
   THOMAS JONES, PETROLEUM EXPERIENCE,         )
   INC.; ALLAN KOLDEN; WEATHERFORD             )
   INTERNATIONAL, LLC; WEATHERFORD             )
   U.S., L.P.; AND KLX ENERGY SERVICES, INC.   )
                                               )
         Defendants                            )

   _________________________________________       ______________________________

   RICHARD CHADWICK MAHEU;                     )
   JANIE WILLIAMS; JOSEPH C. GUILLEN;          )
   AND COURTNEY MANN,                          )
                                               )   Civil Action No. 1:17-CV-102
                                               )
                                    PLAINTIFFS’
                                      EXHIBIT
                                         1                                         




                                                                                  App. 078
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 15 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 2 of 21



   vs.                                             )
                                                   )
   XTO ENERGY, INC.;                               )
   BADLANDS CONSULTING, LLC;                       )
   PETROLEUM EXPERIENCE, INC.;                     )
   KLX ENERGY SERVICES, LLC;                       )
   WEATHERFORD INTERNATIONAL, LLC;                 )
   WEATHERFORD U.S., L.P.;                         )
   MISSOURI BASIN WELL SERVICE, INC.,              )
   d/b/a MBIENERGY SERVICES and d/b/a              )
   YANKEECONSULTING, LLC;                          )
   ALLAN KOLDEN, THOMAS JONES,                     )
   AND CARSON DOKKEN,                              )
                                                   )
           Defendants                              )
                                                   )
   And                                             )
                                                   )
   DANIEL PAVON; AND ANA PAVON                     )
                                                   )
           Intervenors                             )
                                                   )
           vs.                                     )
                                                   )
   XTO ENERGY, INC.; KLX ENERGY                    )
   HOLDINGS, LLC AND                               )
   KLX ENERGY SERVICES, LLC                        )
                                                   )
             Defendants.                           )
                           INTERVENORS’ PLEA IN INTERVENTION
           COME NOW the above-named Intervenors, by and through their undersigned counsel,
   and state the following facts constituting their claims for relief against the above-named
   Defendants.
                                          I.    PARTIES
   1.      Intervenors are residents of Mesa County, Colorado. Daniel Pavon and Ana Pavon are

   husband and wife who were married on December 20, 2011 in Glenwood Springs, Garfield

   County, Colorado. Collectively Daniel and Ana Pavon will be referred to herein as the Pavon

   Family.




                                                                                            




                                                                                           App. 079
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 16 of 34



        Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 3 of 21



   2.     Defendant XTO ENERGY, INC. (“XTO”) is a for-profit corporation, incorporated in

   Delaware, with its principal place of business in Houston, Texas. Defendant XTO ENERGY,

   INC. may be served with process by delivering the summons and a copy of this Plea in

   Intervention to its counsel of record, Reagan M. Brown, Norton Rose Fulbright US LLP, 1301

   McKinney St., Suite 5100, Houston, Texas 77010-3095.

   3.     Defendant KLX ENERGY SERVICES, LLC is a for-profit Limited Liability Company

   registered under the laws of Delaware. As a Limited Liability Company, KLX ENERGY

   SERVICES, LLC is treated as an unassociated entity for subject matter jurisdiction purposes

   under the Federal Rules of Civil Procedure and the United States Code. Therefore, KLX

   ENERGY SERVICES, LLC shares citizenship with the states of all its members. Johnson v.

   Columbia Properties, LP., 437 F.3rd 894, 897 (9th Cir. 2006) (noting numerous federal circuits

   who have emphasized this well-established rule). Upon information and belief, the Intervenors

   believe that one or more of KLX ENERGY SERVICES, LLC’S members reside in Texas and no

   such members reside in North Dakota. Defendant KLX ENERGY SERVICES, LLC may be

   served with process by delivering the summons and a copy of this Plea in Intervention to its

   attorney of record, Courtney Presthus, Ebeltoft Sickler, 2272 8th Street West, Dickinson, North

   Dakota 58601.

   4.     Defendant KLX ENERGY HOLDINGS, LLC is a for-profit Limited Liability Company

   registered under the laws of Delaware. As a Limited Liability Company, KLX ENERGY

   HOLDINGS, LLC is treated as an unassociated entity for subject matter jurisdiction purposes

   under the Federal Rules of Civil Procedure and the United States Code. Therefore, KLX

   ENERGY HOLDINGS, LLC shares citizenship with the states of all its members. Johnson v.

   Columbia Properties, LP., 437 F.3rd 894, 897 (9th Cir. 2006)(noting numerous federal circuits




                                                                                               




                                                                                               App. 080
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 17 of 34



        Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 4 of 21



   who have emphasized this well-established rule). Upon information and belief, the Intervenors

   believe that one or more of KLX ENERGY HOLDINGS, LLC’s members reside in Texas and

   no such members reside in North Dakota. Defendant KLX ENERGY HOLDINGS, LLC may be

   served with process by delivering the summons and a copy of this Plea in Intervention to its

   attorney of record, Courtney Presthus, Ebeltoft Sickler, 2272 8th Street West, Dickinson, North

   Dakota 5860. Collectively, Defendants KLX ENERGY SERVICES, LLC and KLX ENERGY

   HOLDINGS, LLC will be known as “KLX Energy”.

                               II.     JURISDICTION AND VENUE
   5.      Based upon the foregoing allegations and traditional notions and fair play of substantial
   justice, this Court may exercise specific personal jurisdiction over each Defendant.
   6.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
   1332(a)(1), based upon the diversity of citizenship of the parties hereto and by the fact that the
   amount in controversy, exclusive of interest and costs, well exceeds the sum of seventy-five
   thousand dollars ($75,000.00)
   7.      Venue is proper in this Court under 28 U.S.C. §1391(b)(2) as a substantial part of the
   events or omissions giving rise to the Intervenors’ claims occurred within this federal juridical
   district.
   8.      Moreover, XTO and KLX Energy moved on forum non conveniens grounds to dismiss
   the Intervenors’ prior action which was only six months from trial in Harris County, Texas where
   both Defendants are “at home” for purposes of personal jurisdiction, in favor of North Dakota.
   Therefore, under the doctrine of equitable estoppel, XTO and KLX Energy are estopped from
   challenging venue and jurisdiction in this Court.
                     III. FACTS COMMON TO ALL CLAIMS FOR RELIEF

   9.      Defendant XTO is the lease operator for the Ryan 14X-09E well pad (“Ryan Well”),

   located approximately eight miles east of Watford City, North Dakota (the “Site”). In June 2016,

   multiple contractors with principal offices outside of North Dakota were engaged in the well


                                                                                                  




                                                                                                  App. 081
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 18 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 5 of 21



   servicing operations at the Site, including Texas based XTO (as the lease operator), Houston,

   Texas based Weatherford International, LLC (as the owner and renter of tubing and other

   equipment which is designed to be moved and would be moved from well to well), Most Wanted

   Well Service, Inc. (“Most Wanted”) (as owner and operator of the snubbing unit which is

   designed to be moved and is moved from location to location based upon the direction of XTO),

   Sherwood Enterprises, Inc. (“SEI”) (the workover rig owner which is designed to be moved and

   is moved from location to location based upon the direction of XTO), and Houston based KLX

   ENERGY (provider of the check valves for the bottom hole assembly which is designed to be

   and is moved from well to well). Intervenor Daniel Pavon was an employee of SEI. As an

   employee of SEI, Daniel’s job duties did not entail monitoring the condition of the subject pipe

   and/or the check valves.

   10.     XTO had working for it at the Ryan Well, employees, agents, and/or borrowed servants

   whom XTO directed and controlled. Allan Kolden, Tom Jones, Carson Dokken, and Ethan

   Bailey (hereinafter referred to as the (“XTO Company Men”) acted at XTO’s request, on behalf

   of XTO’s wishes, and in furtherance of XTO’s business at the Ryan 14X-09E well.

   11.     As explained by Carson Dokken in his deposition, the XTO Company Men are barred

   from making critical decisions (including the decision to kill and/or snub out of the Ryan Well),

   but instead, present options to XTO whom makes all critical operational and safety decisions and

   orders the XTO Company Men to carry out those operational and safety decisions. The XTO

   Company Men then carry out XTO’s operational and safety commands to XTO’s exact

   specifications.

   12.     The XTO Company Men rely upon XTO to direct their work and control the details in

   which operations on the Ryan Well are completed as well as to provide advice and control over




                                                                                                 




                                                                                                 App. 082
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 19 of 34



           Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 6 of 21



   critical safety and operational decisions. For example, as explained by XTO Company Men Tom

   Jones and Carson Dokken, XTO’s control extends to almost every aspect of the Ryan Well, from

   the cleanout schedule at the Ryan Well to whether workers and contractors on Site are permitted

   to have facial hair.

   13.       All critical operational and safety recommendations by the XTO Company Men are

   directed by XTO personnel and engineers, including but not limited to XTO employees Bryan

   Lien, Clifford Dahl, and Cole Carveth. Only upon express authorization from XTO, may the

   Company Men commence any critical operation (such as killing or snubbing out of the well) on

   the Ryan Well. The decisions to commence these operations is made solely at the discretion of

   XTO and cannot be overridden by the XTO Company Men. No evidence exists that in the past or

   presently the XTO Company Men have disobeyed express orders from XTO and it is understood

   that doing so would be grounds for termination from future XTO employment opportunities.

   14.       Furthermore, the XTO Company Men are bound by XTO’s policies and procedures on

   Site that control the means and method of the XTO Company Men’s work. These Standard

   Operating Procedures (“SOP’s”) include rules ranging from ensuring that no gas is released on

   Site to ensuring that adequate lighting was in place.

   15.       The XTO Company Men do not have authority to hire and/or choose the majority of the

   contractors which the XTO Company Men work with on Site. For example, the XTO Company

   Men have no authority to hire (or fire) KLX Energy, Weatherford International, LLC, Most

   Wanted Well Service, LLC and Sherwood Enterprises, LLC, just to name a few contractors on

   Site.

   16.       These XTO Company Men moreover are clothed with the authority of XTO and act on

   XTO’s behalf. For example, XTO Company Man Carson Dokken wears a hard hat with an XTO




                                                                                               




                                                                                               App. 083
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 20 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 7 of 21



   logo on it while at the Site. The XTO Company Men use XTO emails and are required to

   communicate XTO’s operational plans to the workers on Site.

   17.     At all times relevant to the accident that forms the basis of this lawsuit, these XTO

   Company Men were acting in the course and scope of their employment with XTO and in the

   furtherance of the business of their employer. As such, Defendant XTO is liable and responsible

   to the Plaintiffs for their employees, agents, and/or borrowed servants’ acts, omissions,

   negligence.

   Defendant XTO oversaw, directed, and controlled operations at the Site, and it was aware that

   there were problems with operations on the well.

   18.     XTO Company Men Allan Kolden and Carson Dokken reported to XTO a loss in

   differential pressure across the mud motor while drilling on plug #13 to at least two high-level

   XTO employees, including Cole Carveth and Clifford Dahl. The loss of differential pressure

   across the mud motor while drilling on plug #13 meant that the full pump output is not going

   through the mud motor, but was rather being partially or fully diverted somewhere else. The loss

   in differential pressure was a good indication that there is a hole somewhere in the tubing string,

   a fact KLX Energy noted in its Job Logs on June 17th, 2016.

   19.     XTO Senior Completion Foreman Bryan Lien notes that XTO should have recognized

   the loss in differential pressure as a strong indication that there was a hole in the tubing. The hole

   was likely caused by XTO while XTO was drilling out the prior frac plugs. Despite this loss in

   pressure, XTO ordered that the men on site continue to flow the well. XTO planned to pull the

   drill string which contained a hole in the last joint of tubing out of the Ryan Well while the well

   was under pressure.




                                                                                                           




                                                                                                      App. 084
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 21 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 8 of 21



   20.     Upon recognition of the problems downhole, the XTO Company Men informed XTO that

   there was likely a hole in the tubing, that the check valves had failed, and/or that the bottom hole

   assembly had twisted off. Given the difficulties downhole, the XTO Company Men gave XTO a

   menu of options and recommendations regarding the subject well, including that the Ryan Well

   should be killed. The ultimate decision however as to whether the kill the well or engage in

   dangerous snubbing operations laid solely in the hands of XTO—whom has superior information

   and knowledge regarding the operations of the Ryan Well.

   21.     Instead of killing the well so that the tubing and down hole assembly could be safely

   removed from the well without gas pressure at the surface, Defendant XTO ordered a snubbing

   operation to commence at the Site by commanding the XTO Company Men to instruct SEI and

   Most Wanted to extract the tubing under pressure. The operational plan implemented by XTO

   required SEI and Most Wanted to raise the hole in the 2-3/8 tubing high enough above the

   surface of the wellbore to clear the frac-valve (which cuts off pressure in the well to the surface)

   and attempt to close the frac-valve behind the bottom hole assembly. Given that the bottom hole

   assembly was still attached and the location of the hole in the 2-3/8 tubing, this operational plan

   ensured that the hole in the 2-3/8 tubing would be exposed above the wellbore leading to a

   release of highly flammable natural gas around the operators working the snubbing unit. If the

   check valves provided by KLX Energy failed, this natural gas release would become a

   continuous release instead of a decreasing release of the gas contained within the volume of the

   drill string.

   22.     A total lack of communication between the XTO decision makers allowed XTO’s

   directed plan to commence without considering whether the bottom hole assembly could safely




                                                                                                         




                                                                                                    App. 085
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 22 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 9 of 21



   fit within the blow out preventer while trying to pull the last 2-3/8 joint of tubing out of the hole

   high enough shut the frac valve.

   23.     Before XTO ordered the XTO Company Men to order this dangerous operation, XTO

   failed to consider whether the frac valve could be closed while containing the pipe and bottom

   hole assembly inside the blow out preventer. It is significant to note that XTO’s engineer at the

   time for the Ryan Well, Cole Carveth, testified that XTO’s failure to consider whether the

   bottom hole assembly would fit inside the blow out preventer was a mistake. Carveth moreover

   went on to testify that basic math demonstrated the approximate forty-seven feet of the last joint

   of 2-3/8th tubing and bottom hole assembly could not fit inside the seventeen feet of controlled

   area. Therefore, the operational plan implemented and ordered by Clifford Dahl required

   approximately 30 feet of pressurized pipe to be raised above the wellbore. These critical safety

   decisions by XTO were made in Sidney Montana, Denver Colorado, and Texas by XTO

   employees including, but not limited to Clifford Dahl and Cole Carveth.

   24.     At all relevant times hereto, Clifford Dahl and Cole Carveth were XTO employees under

   the course and scope of their employment with XTO and in the furtherance of XTO’s business.

   Therefore, XTO is liable for the acts and/or omissions of both Clifford Dahl and Cole Carveth

   under the doctrine of respondeat superior.

   25.     KLX Energy provided the bottom hole assembly for the Ryan Well. KLX Energy also

   provided a tool hand to assist those on site with operating and understanding the bottom hole

   assembly. The two subs within the bottom hole assembly contained valves that were designed to

   allow the flow of fluid from the up-hole direction and prevent the flow of fluid from the

   downhole direction.




                                                                                                       




                                                                                                     App. 086
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 23 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 10 of 21



   26.     Given the loss in differential pump pressure across the mud motor while attempting to tag

   plug #13, KLX Energy, at this time in the exercise of reasonable care, was aware or should have

   been aware that frac sand and other debris could be flowing through a hole in the 2-3/8 tubing.

   This would result in sand and other debris potentially contaminating the fluids being pumped

   through the check valves, and potentially impairing the check valves’ function. If the KLX

   Energy check valves became clogged with frac-sand and other debris, the check valves would

   not be able to hold pressure. This failure to hold pressure could exacerbate the already dangerous

   uncontrolled release of gas created by XTO’s operational plan of raising a hole above the

   wellbore when the frac valves could not be closed given the length of the bottom hole assembly.

   27.     Moreover, after a plug was placed in the 2-3/8 tubing, KLX Energy was unable to verify

   that all three check valves were functioning properly and as intended. This inability to verify the

   condition of the check valves ensured that KLX Energy had no way to guarantee SEI and Most

   Wanted that the check valves would perform as intended during the commencement of XTO’s

   dangerous operational plan.

   28.     During the snubbing operation at the Site on June 18, 2016, XTO’s decision to raise the

   hole in the final 2-3/8th joint of tubing above the annular and leaks in the check valves caused a

   high pressure natural gas release, which resulted in an explosion and flash fire (“the subject

   incident”). As a result of the subject incident, one man was killed and three were seriously

   injured, including catastrophic burn injuries to Intervenor Daniel Pavon.

   29.     Intervenor Daniel Pavon, 28 at the time of the fire, sustained life-altering severe full-

   thickness third and fourth degree burns on seventy to eighty percent of his body. These burns

   resulted in Pavon spending approximately ten months in an intensive burn care unit where Pavon

   underwent over twenty surgeries including amputations on every finger of his dominant hand,




                                                                                                  




                                                                                                   App. 087
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 24 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 11 of 21



   multiple debridement and skin grafts, and numerous blood transfusions. Today, Daniel endures

   several significant ongoing medical conditions and complications as a result of his injuries. To

   date, Pavon has not been able to return to any form of gainful employment and continues to

   require substantial medical, surgical, and rehabilitative care and treatment for his injuries.

   30.     As a proximate result of Defendants’ acts and omissions referred to in his Plea in

   Intervention, Daniel Pavon has incurred special and general damages for physical, pecuniary,

   and emotional injuries and losses. These damages include, but are not limited to: (a) past,

   present, and future pain and suffering; permanent physical impairments and disability, scarring

   and disfigurement; mental anguish; emotional distress; fear of injury, loss or illness; humiliation;

   inconvenience; loss of enjoyment of life, loss of consortium with his son, Daniel Pavon, Jr. as

   well as Daniel Pavon, Jr.’s loss of consortium with his father, and other non-pecuniary losses to

   be proven at trial; along with (b) past, present, and future economic damages arising from

   medical and hospitalization care and treatment, from custodial care, from rehabilitation services,

   from vocational rehabilitation services, from loss of earnings and loss of earning capacity, from

   cost of substitute domestic services, from loss of employment opportunities, and other economic

   losses to be proven at trial. Intervenor Ana Pavon has suffered both economic and non-economic

   damages as a result of the loss of consortium of her husband, Daniel Pavon.

   31.     The blow-out, explosion, fire, and subsequent injuries and damages sustained by

   Intervenors were proximately caused by the negligent and reckless acts and omissions of

   Defendants who were acting through their agents, representatives, servants, and employees, all of

   whom were acting within the scope of their employment or agency duties. Defendant XTO,

   acting through its agents, representatives, servants, and employees, knew or reasonably should

   have known of the hazards and unreasonable risks of harm at the Ryan Well on June 17th and




                                                                                                   




                                                                                                    App. 088
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 25 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 12 of 21



   18th, 2016. XTO was ultimately responsible for the negligent and reckless decision not to kill the

   Ryan Well and, instead, to negligently and recklessly order the dangerous removal of tubing

   under pressure, which resulted in the blow-out, explosion, and fire.

   32.     Defendants’ conduct, as described herein, was willful, wanton, oppressive, and malicious,

   and was done with reckless disregard for the safety and interests of the individuals working at the

   Ryan Well on June 18, 2016, including Intervenor Daniel Pavon and his spouse, Ana Pavon.

   Defendant business entities can only act through their subsidiaries, members, officers,

   employees, agents, and representatives. As parent companies or direct employers of those who

   set policy and were involved in the operations at the Ryan Well, Defendants are each vicariously

   liable for the acts and omissions of their respective subsidiaries, members, officers, employees,

   agents, and representatives who were acting within the scope of their agency or employment at

   relevant times. 31.      After the subject incident occurred, the worksite was disassembled, and

   the snubbing unit was taken to Fort Worth, Texas for inspection, disassembly, and possible

   testing. Additionally, the subject tubing and check valves were relocated to Houston, Texas for

   further inspection and testing. The removal of these fixtures from the Site did not cause any

   injury to the Ryan Well. The critical physical evidence in this case is located in Texas and the

   critical safety decision not to kill the well was made in Sidney, Montana and Texas by Clifford

   Dahl and other XTO personnel.

                                      IV. CLAIMS FOR RELIEF

                                            Claim Number 1
                                           Negligence of XTO

   32.     Intervenors incorporate the facts and allegations stated in the preceding paragraphs as if

   fully restated herein.




                                                                                                  




                                                                                                   App. 089
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 26 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 13 of 21



   33.     Defendant XTO, among other things, had a non-delegable duty to exercise reasonable

   care when making operational decisions regarding the conditions downhole and communicating

   with XTO personnel in order to determine the length of the bottom hole assembly before

   ordering the snubbing operation. Further, Defendant XTO had a non-delegable duty to workers

   at the Site to adequately advise them of the downhole conditions, advise them of the precise

   length and nature of the bottom hole assembly, advise them of the likelihood and/or possibility of

   a hole in the tubing, to provide adequate well control and other safety equipment, to investigate

   the cause of the underbalanced pressure at the well and to warn and/or instruct those at the well

   about the hazards and dangerous conditions related to the snubbing operations. Defendant XTO

   moreover had a non-delegable duty to implement a safe operational plan given that Defendant

   XTO was in a position superior to that of Intervenor Daniel Pavon to be aware of the dangers of

   continuing the snubbing operation instead of killing the well.

   34.     Defendant XTO breached its duties by ordering that operations to remove the pressurized

   pipe proceed at the Site instead of killing the well. Based on what it knew prior to the incident,

   Defendant XTO should have killed the well instead of attempting the snubbing operations under

   unreasonably dangerous conditions, or otherwise provided the necessary tools, equipment and

   information to safely diagnosis the issue and perform the snubbing operations if such were even

   possible.

   35.     At all times relevant to the incident that forms the basis of this lawsuit, the XTO

   Company Men were acting in the course and scope of their employment with XTO and in the

   furtherance of the business of their employer. As such, Defendant XTO is vicariously liable and

   responsible to the Pavon Family for their employees, agents, and/or borrowed servants’ acts,

   omissions, and negligence.




                                                                                                 




                                                                                                  App. 090
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 27 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 14 of 21



   36.     Moreover, the Pavon Family specifically allege that at all relevant times, the XTO

   Company Men were acting in their capacities as agents and/or servants for Defendant XTO (their

   principal) and were acting within the course and scope of said agency or servitude and upon

   instructions and commands. Moreover, XTO expressly ratified the XTO Company Men to

   commence snubbing operations instead of killing the Ryan Well. Therefore, XTO is liable for the

   actions of the XTO Company Men.

   37.     At all relevant times, the XTO Company Men were acting as borrowed servants of

   Defendant XTO. XTO had control over the XTO Company Men, the work the XTO Company

   Men were performing, and directed the work of the XTO Company Men well beyond a mere

   suggestion of details for cooperation. The work by the XTO Company Men was being performed

   by XTO and the XTO Company Men were paid by XTO. Therefore, Defendant XTO is

   responsible and liable for the actions of the XTO Company Men under the doctrine of borrowed

   servant.

   38.     At all relevant times, Cole Carveth and Clifford Dahl were XTO employees acting in the

   course and scope of their employment with XTO and in the furtherance of XTO’s business. As

   such, XTO is liable and responsible for the actions of Cole Carveth and Clifford Dahl under the

   doctrine of respondeat superior.

   39.     XTO’s conduct as described herein was wilful, wanton, oppressive, and malicious and

   was done with the reckless disregard for the safety and interest of the individuals working at the

   Ryan Well on June 18, 2016, including Daniel Pavon.

   40.     XTO’s business entities can only act through their subsidiaries, members, officers,

   employees, agents, and representatives. As parent companies or direct employers of those who

   set policy and were involved in the operations at the Ryan Well, XTO is vicariously liable for the




                                                                                                 




                                                                                                  App. 091
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 28 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 15 of 21



   acts and omissions of their respective subsidiaries, members, officers, employees, agents, and

   representatives who were acting within the scope of their agency or employment at relevant

   times.

   41.      The foregoing acts and omissions, individually or collectively, were a direct, producing,

   and proximate cause of the subject incident, the catastrophic burn injuries to Daniel Pavon and

   the Pavon Family’s injuries and damages.

                                          Claim Number 2
                                       Gross Negligence of XTO

   42.      Incorporating the paragraphs above, the foregoing acts and omissions demonstrate more

   than momentarily lapses of judgment, and instead demonstrate a conscious disregard for the

   safety of Daniel Pavon and others working the rig on the day of the incident given the facts and

   circumstances surrounding the subject incident.

   43.      When viewed objectively from the standpoint of Defendant XTO at all times relevant to

   the subject occurrence, XTO’s acts and omissions involved an extreme degree of risk to those

   working on and around the rig, considering the probability and magnitude of the potential harm

   to others. Specifically, Defendant XTO had actual, subjective awareness of the extreme risks

   associated the subject snubbing operations, including the known and suspected problems with

   the drilling operations on the subject rig and the substantial risk of a gas release and catastrophic

   fire. Defendant XTO was familiar with the extreme degree of risk associated with the drilling

   operations that led to the subject incident.   For example, in September 2014, Defendant XTO

   was performing workover operations on a well in Mannsville, Oklahoma. During the operations,

   the rig experienced a high-pressure event that forced pipe out of the well and caused injuries that

   ultimately led to the death of one worker.




                                                                                                    




                                                                                                     App. 092
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 29 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 16 of 21



   44.     Also, Defendant XTO had previously experienced a blowout of a well during snubbing

   operations performed by Most Wanted. On or about November 23, 2015, an oilfield worker

   suffered fractures and lacerations from a fall while escaping from a snubbing basket during a

   blowout without an adequate individual escape line. The November 2015 incident occurred

   approximately four miles south of County Road 53 in Watford City, North Dakota, which is only

   a few miles from where the subject incident occurred.

   45.     Instead of killing the well, Defendant XTO proceeded with conscious indifference to the

   rights, safety, and/or welfare of those working on or near the subject rig, including Pavon. These

   acts and/or omissions is evidence of a reckless temperament by XTO as well as a lack of care,

   that is practically willful in its nature.

                                                 Claim Number 3
                                                Negligence of KLX

   46.     Intervenors incorporate the facts and allegations stated in the preceding paragraphs as if

   fully restated herein.

   47.     Defendant KLX Energy had a duty to supply the check valves for the bottom hole

   assembly and other equipment that were suitable for the anticipated drilling operations at the

   Site. As part of that duty, Defendant KLX Energy had a responsibility to provide equipment that

   was not defective and suitable for its intended use. Moreover, KLX Energy failed to provide

   adequate services and/or training to properly maintain and/or provide a safe bottom hole

   assembly.

   48.     Part of this duty required that KLX Energy inform Sherwood Enterprises and Most

   Wanted of the possibility that the check valves were compromised and that the check valves

   could not be properly tested due to the hole in the tubing.




                                                                                                 




                                                                                                  App. 093
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 30 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 17 of 21



   49.     Defendant KLX Energy knew or should have known that the check valves for the bottom

   hole assembly and other equipment it provided for use at the Site had likely become

   contaminated with frac sand and other debris after XTO caused a hole to form in the 2-3/8

   tubing. Defendant KLX Energy moreover should have informed SEI and Most Wanted that due

   to the hole in the tubing, KLX Energy could not verify whether the check valves would function

   as intended. KLX Energy’s failure to act in both of these respects constitutes negligence.

   50.     The foregoing acts and omissions, individually or collectively, were a proximate cause of

   the subject incident, the catastrophic burn injuries to Intervenor Daniel Pavon, and the

   Intervenors’ injuries and damages.

                                          Claim Number 4
                              Negligent Infliction of Emotional Distress
                                           All Defendants

   51.     All of the allegations contained in the preceding paragraphs of this Plea in Intervention

   are incorporated by reference herein as if the same were set forth in full.

   52.     Defendants’ negligent conduct created an unreasonable risk of causing emotional distress

   to Intervenors.

   53.     Defendants’ negligent conduct was a proximate cause of the June 18, 2016 blow-out,

   explosion, and fire at the Ryan Well, of the injuries and damages sustained by the Intervenors.

   54.     Intervenor Pavon was working within the immediate vicinity of the explosion and fire

   and sustained severe mental and emotional shock as a result of his sensory and contemporaneous

   observation of the flash-fire and catastrophic injuries to his co-workers and friends.

   55.     Intervenor Pavon maintained a close friendship with several of the crew members

   present, including Chad Maheu, a Most Wanted crew member who received life-altering burns to

   the majority of his body surface.




                                                                                                     




                                                                                                     App. 094
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 31 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 18 of 21



   56.     Intervenor Pavon suffered and continues to suffer from severe emotional distress as a

   result of the shock, fright, and stress he experienced during and after the explosion and fire.

   57.     Intervenor Pavon also suffers from severe mental and emotional anguish and distress as a

   result of the injuries he suffered, as a result of the extensive, painful, and frustrating treatment for

   those injuries that he has undergone and continues to undergo, and as a result of the permanent

   scarring, disfigurement, loss of ears, parts of digits on his dominant hand, vision, as well as other

   impairments and disabilities which he has been left with and continues to experience every day.

                                          Claim Number 5
                                    Ana Pavon: Loss of Consortium

   58.     All the allegations contained in the preceding paragraphs of this Plea in Intervention are

   incorporated by reference herein as if the same were set forth in full.

   59.     As set forth herein, Defendants’ acts and omissions caused Daniel Pavon to suffer serious

   and disabling physical and emotional injuries. As a proximate result, Intervenor Ana Pavon has

   suffered a loss of the consortium of her husband, which loss includes the loss of Daniel’s

   services, companionship, affection, tenderness, love, advice, guidance, and intimate relations, for

   which she is entitled to an award of general damages for loss of consortium.

                                            Claim Number 6
                                       Vicarious Liability of XTO

   60.     All of the allegations contained in the preceding paragraphs of this Plea in Intervention

   are incorporated by reference herein as if the same were set forth in full.

   61.     XTO, as the owner and lease operator of the Ryan Well, retained and exercised control

   and was ultimately responsible for the contractor hierarchy XTO established to conduct all

   operations at the Ryan Well.




                                                                                                        




                                                                                                        App. 095
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 32 of 34



         Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 19 of 21



   62.       XTO, as the owner and lease operator of the Ryan Well, retained and exercised control

   over the scope and details of the work performed at the Ryan Well by other entities and

   individuals conducting operations at the Ryan Well (The XTO Company Men), including the

   methods, manner and detail of operations that caused injuries and damages to Intervenors in June

   of 2016.

   63.       XTO is liable for its own negligent acts and omissions, including its negligent exercise of

   the control it retained over work done by the XTO Company Men.

             WHEREFORE, Intervenors pray for judgment against Defendants as follows:

             1. Judgment against Defendants for special damages in the amounts consistent with the

   allegations contained herein and to be established by the evidence at trial and determined just by

   a jury.

             2. Judgment against Defendants for general damages in the amounts consistent with the

   allegations contained herein and to be established by the evidence at trial and determined just by

   a jury.

             3. Judgment against Defendants for Intervenors’ attorney fees and cost incurred in

   prosecuting the is action.

             4. Such other and further relief as the Court deems just and equitable.

                                         V.      JURY DEMAND

             Pursuant to the Seventh Amendment of the Constitution of the United State and Rule 38

   of the Federal Rules of Civil Procedure, Plaintiffs demand a jury trial on all issues.




                                                                                                     




                                                                                                     App. 096
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 33 of 34



      Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 20 of 21



                                               Respectfully submitted,

                                       By:     /s/ David E. Harris
                                               David E. Harris
                                               dharris@shhlaw.com
                                               Louie J. Cook
                                               lcook@shhlaw.com
                                               pledezma@shhlaw.com
                                               SICO HOELSCHER HARRIS LLP
                                               802 N. Carancahua, Suite 900
                                               Corpus Christi, Texas 78401
                                               Phone: 361-653-3300
                                               Fax: 361-653-3333

                                               ATTORNEYS FOR PAVON INTERVENORS



                                   CERTIFICATE OF SERVICE

   I hereby certify that on June  2018 a true and correct copy of the foregoing has been served
   by the Notice of Electronic Filing, and was electronically filed with the Clerk of the Court via
   the CM/ECF system, which generates a notice of filing to the following:


   Reagan M. Brown                                    Richard H. Honaker
   Norton Rose Fulbright US LLP                       Honaker Law Offices, LC
   1301 McKinney St., Suite 5100                      PO Box 366
   Houston, Texas 77010-3095                          Rock Springs, WY 82901
   Reagan.brown@nortonrosefulbright.com               rhonaker@wyoming.com

   Courtney Presthus                                  Jessica Schmidt
   Nick Grant                                         Holland & Hart LLP
   Ebeltoft Sickler                                   555 17th Street, Suite 3200
   2272 8th Street West                               Denver, CO 80202
   Dickinson, North Dakota 58601                      jmschmidt@hollandhart.com
   pmorowski@ndlaw.com
   cpresthus@ndlaw.com                                David S. Maring
                                                      Maring Williams Law Office
   Ryan Shaffer                                       1661 Capitol Way, Suite 103LL
   Robert L. Stepans                                  Bismarck, ND 58501
   Meyer, Shaffer & Stepans, PLLP                     dmaring@maringlaw.com
   430 Ryman Street
   Missoula, MT 59802
   ryan@mss-lawfirm.com
   rob@mss-lawfirm.com


                                                                                                




                                                                                                App. 097
Case 1:18-cv-00195-DMT-CRH Document 112-4 Filed 04/24/20 Page 34 of 34



       Case 1:17-cv-00102-DLH-CSM Document 57-2 Filed 06/12/18 Page 21 of 21



   James E. Fitzgerald                      Paul R. Sanderson
   Michael J. Fitzgerald                    William Behrmann
   The Fiztgerald Law Firm                  Evenson Sanderson, PC
   2108 Warren Ave.                         1100 College Dr., Suite 5
   Cheyenne, WY 82001                       Bismarck, ND 58501
   lawyers@fitzgeraldlaw.com                psanderson@esattorneys.com
                                            wbehrmann@esattorneys.com
   Joe Teig
   Holland & Hart LLP                       Jeffrey Davis
   25 South Willow Street, Suite 200        Mary Elizondo Frazier
   PO Box 68                                Gardere Wynne Sewell, L.L.P.
   Jackson, WY 83001                        1000 Louisiana, Suite 2000
   jteig@hollandhart.com                    Houston, Texas 77002
                                            jdavis@gardere.com
   Todd Koebele                             mfrazier@gardere.com
   Roland John Wells, III
   HKM                                      Jason R. Vendsel
   30 E. 7th Street, Suite 3200             McGee, Hankla & Backes
   St. Paul, MN 55101                       2400 E. Burdick Expwy. Ste. 100
   tkoebele@murnane.com                     PO Box 998
   jwells@hkmlawgroup.com                   Minot, ND 58702
                                            jvendsel@mcgeelaw.com



                                            /s/ Louie J. Cook    




                                                                              




                                                                               App. 098
